Cook, P. J.,
delivered the opinion of the court.
Appellee, plaintiff below, recovered a judgment against appellant, a common carrier, for damages to horses and mules resulting from alleged negligence in handling a carload of horses and mules from East St. Louis to Jackson, Mississippi. The evidence does not show that the horses and mules had been physically injured, but, on the contrary, they were apparently in good condition when they arrived at their destination and when they were delivered to the consignee. The evidence for plaintiff is to the effect that some two or three days after he had received the animals several of them developed colds, followed by pneumonia, and subsequently died from this disease. The defendant assumed the burden of proving that the stock were carefully handled from East St. Louis to Jackson, that the train was carefully handled, and that the stock were taken from the car at Water Valley, placed under a shed, and there, fed and watered.
We can find nothing in the evidence which can be said contradicts the evidence introduced by the defendant. True, the plaintiff, and another witness, testified that about ten days after the stock were delivered at Jackson they went to Water Valley and examined the yard and shed; that the sides of the shed were not boarded up and made impervious to rain; that the rain had been blown through the open sides of the shed, and there was mud and" slush under the shed. Prom this testimony the jury was asked to believe, and evidently did believe, that the horses and mules were standing in mud and water and exposed to the rain blowing under the shed when they were taken off the train ten days before the inspection of the surroundings by plaintiff’s witnesses.
The evidence shows that nothing occurred at Water Valley which could have injured the stock. They were apparently in good condition when they reached Jackson; there was ho evidence which would justify a reasonable *26belief that tbe stock had been exposed to the weather or had been stood in the mud and slush.
Prom this record it clearly appears that these horses, and mules took cold, which progressed into pneumonia, but there is no reason to believe that this condition resulted from the negligence of defendant. The evidence does show without contradiction that live stock shipped from the North to the South at the season these animals were shipped almost always suffered from what is known as “shipping cold.” There was some evidence which tended to prove, that some time before these horses and mules were placed in the stockyards at St. Louis, a contagious disease had been discovered among the stpck there confined. The disease was similar to the disease the mules and horses in question are said to have contracted.
The verdict of the jury was manifestly wrong. The court should have instructed the jury to find for the defendant.

Reversed and dismissed.